PER CURIAM:
After review and oral argument, we conclude that Defendant-Appellant Amerisure *127Mutual Insurance Company has not shown any reversible error in the district court’s order, dated May 6, 2011, granting summary judgment in part in favor of Plaintiff-Appellee Bailey Industries, Inc., as to the claim for $188,780.73. There was no cross-appeal of the district court’s grant of summary judgment in part to Defendant Appellant Amerisure as to the additional $540.00 sought by Plaintiff-Appellee Bailey Industries.
AFFIRMED.